In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-109 CR

____________________


DAVID SMITH, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 93671




MEMORANDUM OPINION
	David Smith was convicted and sentenced on an indictment for possession of a
controlled substance.  Smith filed a notice of appeal on February 24, 2006.  The trial court
entered a certification of the defendant's right to appeal in which the court certified that
this is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The trial court's certification has been provided to the Court of Appeals by the
district clerk.
	On March 20, 2006, we notified the parties that the appeal would be dismissed
unless an amended certification was filed within thirty days of the date of the notice and
made a part of the appellate record.  See Tex. R. App. P. 37.1.  The record has not been
supplemented with an amended certification.  Because a certification that shows the
defendant has the right of appeal has not been made part of the record, the appeal must be
dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
								___________________________
								       STEVE McKEITHEN
									    Chief Justice

Opinion Delivered May 10, 2006
Do Not Publish
Before McKeithen, C.J., Gaultney and Horton, JJ.